Case 2:19-cv-06780-FMO-AS Document 63 Filed 08/19/20 Page 1 of 5 Page ID #:1337



    1    DEAN J. ZIPSER (SBN 94680)                GILLIAN L. WADE (SBN
         dzipser@umbergzipser.com                  229124)
    2    ADINA W. STOWELL (SBN                     gwade@mjfwlaw.com
         211719)                                   SARA D. AVILA (SBN 263213)
    3    astowell@umbergzipser.com                 savila@mjfwlaw.com
         UMBERG ZIPSER LLP                         MARC A. CASTANEDA (SBN
    4    1920 Main Street, Suite 750               299001)
         Irvine, CA 92614                          mcastaneda@mjfwlaw.com
    5    Telephone: (949) 679-0052                 MILSTEIN JACKSON
         Fax: (949) 679-0461                       FAIRCHILD & WADE, LLP
    6                                              10250 Constellation Blvd., Suite
         STEPHEN B. DEVEREAUX                      1400
    7    (admitted pro hac vice)                   Los Angeles, CA 90067
         sdevereaux@kslaw.com                      Tel: (310) 396-9600
    8    S. STEWART HASKINS                        Fax: (310) 396-9635
         (pro hac vice forthcoming)
    9    shaskins@kslaw.com                        Attorneys for Plaintiff
         MADISON H. KITCHENS                       JAMES WEEKS
   10    (admitted pro hac vice)
         mkitchens@kslaw.com
   11    KING & SPALDING LLP
         1180 Peachtree Street, N.E.
   12    Atlanta, GA 30309
         Telephone: (404) 572-4600
   13    Fax: (404) 572-5100
   14    Attorneys for Defendant
         HOME DEPOT USA, INC.
   15
   16                         UNITED STATES DISTRICT COURT
   17                       CENTRAL DISTRICT OF CALIFORNIA
   18 JAMES WEEKS, individually and on            Case No. 2:19-cv-06780-FMO-AS
      behalf of all others situated,
   19                                             JOINT STIPULATION
                                     Plaintiff,   AMENDING DEADLINES SET
   20                                             FORTH IN THE COURT’S
            v.                                    SCHEDULING AND CASE
   21                                             MANAGEMENT ORDER (ECF
      HOME DEPOT U.S.A., INC., a                  NO. 42)
   22 Delaware corporation, and DOES 1
      through 100, inclusive,
   23
                                 Defendants.
   24
   25
   26
   27
   28   {204630.1}


                              JOINT STIPULATION AMENDING DEADLINES
                                    CASE NO. 2:19-CV-06780-FMO-AS
Case 2:19-cv-06780-FMO-AS Document 63 Filed 08/19/20 Page 2 of 5 Page ID #:1338



    1            Plaintiff James Weeks (“Plaintiff”) and Defendant Home Depot U.S.A., Inc.
    2 (“Home Depot”) hereby submit this Joint Stipulation Amending the Deadlines Set
    3 Forth in the Court’s Scheduling and Case Management Order (ECF No. 42),
    4 respectfully showing the Court as follows:
    5       WHEREAS, on February 13, 2020, the Court entered a Scheduling and
    6 Case Management Order re: Class Action & Representative Actions (ECF No. 42)
    7 (hereafter, the “Scheduling Order”) setting the following deadlines:
    8
       Mediation deadline                        September 14, 2020
    9
       Deadline to complete fact discovery       September 14, 2020
   10
       Initial expert witness disclosures due    September 28, 2020
   11
       Rebuttal expert disclosures due           October 28, 2020
   12
       Deadline to complete expert discovery November 30, 2020
   13
       Deadline to file motion for class December 30, 2020
   14
       certification
   15
       Deadline to file motions for summary January 29, 2021
   16
       judgment/dispositive motions
   17
   18            WHEREAS, the Parties’ briefing on Home Depot’s pending motion to
   19 dismiss was completed on February 27, 2020;
   20            WHEREAS, during the pendency of the motion, the parties have diligently
   21 engaged in discovery. Among other things, Plaintiff served three sets of requests
   22 for production, two sets of interrogatories, and one set of requests for admission.
   23 Similarly, Home Depot has served one set of requests for production, one set of
   24 interrogatories, and one set of requests for admission;
   25            WHEREAS, the Parties are currently in the process of meeting and
   26 conferring about their respective written discovery responses and discussing the
   27 scope and timing of their document productions;
   28
        {204630.1}
                                                  2
                                JOINT STIPULATION AMENDING DEADLINES
                                          CASE NO. 2:19-CV-06780
Case 2:19-cv-06780-FMO-AS Document 63 Filed 08/19/20 Page 3 of 5 Page ID #:1339



    1            WHEREAS, in addition to meeting and conferring about their respective
    2 discovery responses, the Parties have worked diligently to collect, review, and
    3 prepare responsive documents for production. Notwithstanding the Parties’ efforts,
    4 given the volume and complexity of the information requested in discovery—in
    5 addition to remote-working challenges posed by the COVID-19 pandemic—the
    6 Parties have not completed their document productions;
    7            WHEREAS, the Parties likewise do not anticipate that they will be able to
    8 complete necessary fact witness depositions, including Plaintiff’s deposition and
    9 the Fed. R. Civ. P. 30(b)(6) deposition of Home Depot, before the current fact
   10 discovery deadline of September 14, 2020, in part because the Parties desire to take
   11 these depositions after their respective document productions are more complete;
   12        WHEREAS, in light of these issues, the parties have met and conferred to
   13 discuss the discovery that remains to be completed and the time required to
   14 complete such discovery, and have agreed that an additional sixty days is required;
   15            WHEREAS, the Parties have not previously requested and the Court has
   16 not previously granted any extension of the fact discovery deadline or the other
   17 deadlines set forth in the Court’s Scheduling Order; and
   18            WHEREAS, the Parties’ request to extend the deadlines set forth in the
   19 Court’s Scheduling Order is made in good faith and not for purposes of delay.
   20       NOW THEREFORE, subject to approval of the Court, the Parties hereby
   21 stipulate and agree that the deadlines set forth in the Court’s Scheduling Order
   22 should be extended as follows:
   23
         Event                             Current Deadline            New Deadline
   24
   25    Mediation deadline                September 14, 2020          November       13,

   26                                                                  2020

   27    Deadline to complete fact         September 14, 2020          November       13,

   28    discovery                                                     2020
        {204630.1}
                                                  3
                                JOINT STIPULATION AMENDING DEADLINES
                                          CASE NO. 2:19-CV-06780
Case 2:19-cv-06780-FMO-AS Document 63 Filed 08/19/20 Page 4 of 5 Page ID #:1340



    1    Initial     expert     witness   September 28, 2020          November      30,
    2    disclosures due                                              2020*
    3    Rebuttal expert disclosures      October 28, 2020            January 6, 2021*
    4    due
    5    Deadline to complete expert      November 30, 2020           January 29, 2021
    6    discovery
    7    Deadline to file motion for      December 30, 2020           January 29, 2021
    8    class certification
    9    Deadline to file motions for     January 29, 2021            March 30, 2021
   10    summary
   11    judgment/dispositive motions
   12
        * Deadline slightly adjusted due to holidays.
   13
   14
                 SO STIPULATED.
   15
   16
        Dated: August 19, 2020                               UMBERG ZIPSER LLP
   17
   18                                                    /s/ Adina W. Stowell
                                                         Adina W. Stowell
   19
                                                         Attorneys for Defendant
   20                                                    HOME DEPOT U.S.A., INC.
   21
        Dated: August 19, 2020
   22
   23
                                  MILSTEIN JACKSON FAIRCHILD & WADE, LLP
   24
   25                                                    /s/ Gillian Wade
                                                         Gillian Wade
   26
                                                         Attorneys for Plaintiff
   27                                                    JAMES WEEKS
   28
        {204630.1}
                                                 4
                               JOINT STIPULATION AMENDING DEADLINES
                                         CASE NO. 2:19-CV-06780
Case 2:19-cv-06780-FMO-AS Document 63 Filed 08/19/20 Page 5 of 5 Page ID #:1341



    1                                      ATTESTATION
    2            In accordance with Civil Local Rule 5-4.3.4(a)(2), I attest that concurrence
    3 in the filing of this document has been obtained from every other signatory of this
    4 document.
    5
    6 Dated: August 19, 2020                                 /s/ Adina W. Stowell
                                                             Adina W. Stowell
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        {204630.1}
                                                    5
                                JOINT STIPULATION AMENDING DEADLINES
                                          CASE NO. 2:19-CV-06780
